Exhibit 10.24

 

[gpktmgmbdvdk000001.jpg]

 

January 15, 2020

 

 

David Smith

Via Hand Delivery

 

Re: Retention Bonus

 

Dear David,

 

We view your contribution as an Executive Team member and an employee of Five
Prime Therapeutics, Inc. (“Five Prime” or “we”) as important to our long-term
success.  To show our appreciation for your contribution to the success of Five
Prime and as a further incentive to your continued employment with Five Prime,
Five Prime is entering into this letter agreement (this “Retention Agreement”)
with you.  

 

Subject to (i) your continued employment in good standing with Five Prime
through December 31, 2020, (ii) Five Prime’s (A) [***], (B) [***], or (C) [***],
in each case on or before December 31, 2020 ((A), (B) or (C) a “Performance
Trigger”), and (iii) the terms and conditions of this Retention Agreement, you
will earn and we will pay to you on December 31, 2020, a retention bonus (the
“Retention Bonus”) in an amount equal to your Bonus Target (as that term is
defined in Five Prime’s Annual Bonus Plan) for the 2020 calendar year.  The
Retention Bonus will be in addition to any bonus you may earn with respect to
calendar year 2020 performance under our Annual Bonus Plan.  The Retention Bonus
will be subject to all applicable taxes and withholdings.  If we do not achieve
any of the Performance Triggers on or before December 31, 2020, the Retention
Bonus will not be due and payable and you will forfeit any right to the
Retention Bonus.

 

Notwithstanding the foregoing or anything else in this Retention Agreement, if
prior to December 31, 2020 your employment with Five Prime terminates due to an
Involuntary Termination (as such term is defined in Five Prime’s Executive
Severance Benefit Plan, effective November 20, 2019 (the “ESBP”)), then
following the date of such Involuntary Termination, Five Prime will pay you, in
addition to any other benefits you may be entitled to under that certain letter
agreement, dated December 12, 2019, between Five Prime and you or the ESBP, an
amount equal to your Bonus Target for the 2020 calendar year.  Any amount that
would be payable pursuant to the preceding sentence would be contingent on your
signing, and not revoking, Five Prime’s form of release agreement, and Five
Prime would pay such amount promptly in the next pay period following the
effective date of your release agreement but not earlier than 10 days following
such effective date.

 

If your employment with Five Prime terminates for any reason other than an
Involuntary Termination before December 31, 2020, then you would not receive any
portion of the Retention Bonus.

 

You agree that the Retention Bonus will not be “grossed up” and will be subject
to all applicable payroll withholdings and deductions.

 

 

 

Phone + 1 415 365 5600

fiveprime.com

Five Prime Therapeutics, Inc.

111 Oyster Point Boulevard

South San Francisco, CA 94080

 

--------------------------------------------------------------------------------

David Smith

January 15, 2020

Page 2

 

 

Except as otherwise provided in this Retention Agreement, all the other terms
and conditions of your employment relationship with Five Prime will continue to
apply.  This Retention Agreement is not intended to change the at-will nature of
your employment with Five Prime.  You will be free to terminate your employment
with Five Prime at any time and for any reason whatsoever simply by notifying
us.  Likewise, we will be free to terminate your employment at any time for any
reason whatsoever, with or without cause or advance notice.  

 

To indicate your acceptance of the terms of this Retention Agreement, please
sign and date this Retention Agreement in the space provided below and return it
to Andrea Danforth.

 

Sincerely,

 

Five Prime Therapeutics, Inc.

 

 

 

 

 

 

 

 

/s/ William R. Ringo

 

/s/ David Smith

William R. Ringo

 

David Smith

Chief Executive Officer

 

January 20, 2020

 

 

Date

 

 